Exhibit 10.15 ESTERLINE TECHNOLOGIES CORPORATION2 GLOBAL RESTRICTED STOCK UNIT AWARD NOTICE(Esterline Executive and Corporate Officers Only) Esterline Technologies Corporation (the “Company”) hereby grants to Participant a Restricted Stock Unit Award (the “Award”).The Award is subject to all the terms and conditions set forth in this Global Restricted Stock Unit Award Notice (the “Award Notice”), in the Global Restricted Stock Unit Award Agreement, including any applicable country-specific provisions in the Appendix thereto (together, the “Agreement”), and in the Esterline Technologies Corporation 2013 Equity Incentive Plan (as may be amended and/or restated from time to time) (the “Plan”), which are incorporated into this Award Notice in their entirety. Participant: Grant Date: Number of Restricted Stock Units Subject to the Award (the “Units”): Vesting and Settlement Schedule: Subject to the terms and conditions set forth in the Agreement, 100% of the Units will vest and settle on (the “Settlement Date”) Award Terms, Acknowledgement, & Agreement:Participant acknowledges that he or she has received this Award Notice, the Agreement, the Plan Summary, and the Plan, which together constitute the “Award Terms and Conditions.”Participant has carefully read those documents and understands them.Participant accepts the Award Terms and Conditions as the entire understanding between Participant and the Company regarding the Award, and further agrees that these Award Terms and Conditions supersede all prior oral and written agreements on the subject. ESTERLINE TECHNOLOGIES CORPORATION By:Curtis C. ReusserIts:Chairman, President & CEO PARTICIPANT [Name] Taxpayer ID: Address: Attachments:1.Agreement 2.Plan Summary Revised November 2016 ESTERLINE TECHNOLOGIES CORPORATION 2 GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT (For Esterline Executive & Corporate Officers Only) Pursuant to your Global Restricted Stock Unit Award Notice (the “Award Notice”) and this Global Restricted Stock Unit Award Agreement, including any applicable country-specific provisions in the Appendix hereto (together, this “Agreement”), Esterline Technologies Corporation (the “Company”) has granted you a Restricted Stock Unit Award (the “Award”) under its 2013 Equity Incentive Plan (as may be amended and/or restated from time to time) (the “Plan”), for the number of Restricted Stock Units indicated in your Award Notice.
